The heirs at law of Mark Walton, deceased, filed a caveat to his will and it was offered for probate in solemn form. An issue as to mental capacity of the testator, and the usual issue of devisavit vel non were submitted, and both answered favorably to the propounders. From the ensuing judgment caveators appeal, assigning error in the admission of evidence and in the charge of the court. *Page 758 
Full consideration has been given to the exceptions and they are found to be without merit. The judgment is, therefore,
Affirmed.